MEMORANDUM *
1. The delay in Appellant’s sentencing did not violate his speedy trial rights un*474der the Speedy Trial Act or the Sixth Amendment. See United States v. Parks, 285 F.3d 1133, 1143 (9th Cir.2002); see also United States v. Martinez, 837 F.2d 861, 866-67 (9th Cir.1988).
2. Because Gomez was sufficiently familiar with Appellant’s voice, the district court did not abuse its discretion when it admitted Gomez’ testimony identifying Appellant’s voice on the surveillance tapes. See United States v. Plunk, 153 F.3d 1011, 1023, amended by 161 F.3d 1195 (9th Cir. 1998).
3. The district court did not abuse its discretion in denying a new trial on the basis of extrinsic evidence in the jury room. Even assuming the jury was exposed to extrinsic evidence, Appellant was not prejudiced. See United States v. Saya, 247 F.3d 929, 937 (9th Cir.2001).
4. There was also no abuse of discretion in denying a new trial on the basis of prosecutorial misconduct. The government’s providing of information to Time magazine did not so infect the trial with unfairness as to make the resulting conviction a denial of due process. See Mancuso v. Olivarez, 292 F.3d 939, 957 (9th Cir. 2002).
5. As is our usual practice, we decline to address Appellant’s ineffective assistance of counsel claim on direct appeal. See United States v. Ross, 206 F.3d 896, 900 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts *474of this circuit except as provided by Ninth Circuit Rule 36-3.